               Case 2:19-cv-01122-BJR Document 27 Filed 10/26/20 Page 1 of 2



 1

 2

 3

 4                                                                  Honorable Barbara J. Rothstein

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7

 8 NAVIGATORS SPECIALTY INSURANCE                         No. 2:19-cv-01122-BJR
   COMPANY,
 9                                                        ORDER GRANTING MOTION FOR
             Plaintiff,                                   EXTENSION OF STAY
10
        vs.
11
   RESOURCE TRANSITION CONSULTANTS,
12 LLC,

13                  Defendant.

14

15

16

17
             The Court, having considered the parties’ Joint Stipulation and Motion for Extension of
18
     Stay, finds that the motion is well taken, and it is hereby:
19
             ORDERED that the Joint Stipulation and Motion for Extension of Stay shall be, and hereby
20
     is, granted;
21
             ORDERED that the case is stayed until February 16, 2021;
22

23
              Case 2:19-cv-01122-BJR Document 27 Filed 10/26/20 Page 2 of 2



 1          ORDERED that the parties are to file a joint motion by February 1, 2021 advising the Court

 2 whether they desire additional time for the stay. Either party may move at any time to request that

 3 the Court lift the stay.

 4          Dated this 26th day of October 2020.


                                                         A
 5

 6
                                                         Barbara Jacobs Rothstein
 7                                                       U.S. District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
